Duckworth, Chief Justice.
Upon the trial of Nathel Branch on the indictment charging him with raping Daisy Pearl Red-ding, the testimony of the alleged victim shows that he went into her bedroom where she was fixing her bed, turned off the light and grabbed her, threw her down on the bed, tore her pants trying to get them off, and put his “private” in her “private” ; that she was trying to get loose from him and was fighting to get loose from him all the time; that he was hurting her and caused blood to come from her. Other evidence showed that she was carried to the hospital, bled profusely, requiring blood transfusions, and stitching was necessary to repair the torn muscles and tissues of her sexual organs where she had *433been lacerated severely. This evidence alone was enough to support the verdict of guilty. Contradictions in her statements to others as to how she was injured and her failure to make an outcry — she being sixteen years of age — were issues solely for the consideration of the jury in determining her credibility. The verdict of the jury in such matters will not be disturbed by the Supreme Court. Fowler v. State, 181 Ga. 685 (183 S. E. 790); Berry v. State, 185 Ga. 334 (195 S. E. 172); Pylant v. State, 191 Ga. 587 (13 S. E. 2d 380); Lee v. State, 197 Ga. 123 (28 S. E. 2d 465); Climer v. State, 204 Ga. 776 (51 S. E. 2d 802); Strickland v. State, 207 Ga. 284 (61 S. E. 2d 118). The court did not err in denying the motion for a new trial, based solely upon the general grounds.
Submitted September 8, 1958
Decided October 10, 1958.
Price, Spivey & Carlton, for plaintiff in error.
W. H. Lanier, .Solicitor-General, Eugene Cook, Attorney-General, Rubye G. Jackson, Deputy Assistant Attorney-General, contra.

Judgment affirmed.


All the Justices concur.